Citation Nr: 0715135	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  02-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
excised lip mucocele. 
 
2.  Entitlement to service connection for residuals of 
excised left preauricular sebaceous cyst. 
 
3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Detroit, Michigan Regional Office (RO) that denied service 
connection for residuals of excised lip mucocele, residuals 
of excised left preauricular sebaceous cyst and an acquired 
psychiatric disorder.

The veteran was afforded a personal hearing by an acting 
Veterans Law Judge in October 2002 who subsequently left the 
Board.  He did not respond to an August 2005 informing him of 
his option as to whether he desired another hearing.  
Therefore, as notified by that letter, the Board assumes that 
he does not want an additional hearing.  

This case was remanded by decisions of the Board dated in 
March 2003 and October 2005.

FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.

2.  The veteran was advised by letter that he was scheduled 
for a VA examination. 

3.  The appellant, without good cause, failed to report for 
VA examinations scheduled in December 2006 and January 2007.  

4.  The appellant was notified of the consequences of his 
failure to report for VA examination in the supplemental 
statement of the case dated in January 2007.

5.  No current residuals of excised lip mucocele are 
clinically identified.

6.  No current residuals of excised left preauricular 
sebaceous cyst are clinically identified.

7.  A psychosis was first clinically demonstrated many years 
after discharge from service.


CONCLUSIONS OF LAW

1.  Residuals of excised lip mucocele were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  Residuals of excised left preauricular sebaceous cyst 
were not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of excised 
lip mucocele, residuals of excised left preauricular 
sebaceous cyst, and an acquired psychiatric disorder.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  As evidenced by the statement 
of the case and the supplemental statements of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefits sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in September 2003 and February 
2006, the RO informed the appellant of what the evidence had 
to show to substantiate the claims, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claims.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for scar residuals of excised lip mucocele and excised left 
preauricular sebaceous cyst, as well as service connection 
for an acquired psychiatric disorder.  VA outpatient records 
have been received and associated with the claims folder and 
private clinical data have also been submitted in support of 
the claim..  The case was remanded in October 2005 for 
reasons that included scheduling the appellant for VA 
compensation examinations.  The veteran was advised by letter 
that he was scheduled for VA examination in December 2006.  
He failed to appear as scheduled.  There is documentation of 
record that he apparently called to reschedule the 
compensation examinations but once again did not report, 
stating that he was 'busy' and would get back in touch when 
time permitted.  The January 2007 statement of the case 
informed him of the conditions of 38 C.F.R. § 3.655 if he 
failed to report for VA examination.  It does not appear that 
there has been any further contact with the veteran. 

It is well-established that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  Examples of good cause include but are not limited 
to the illness or hospitalization of the claimant, death of 
an immediate family member, etc. See 38 C.F.R. § 3.655(b) 
(2006). 

Accordingly, the Board will proceed to adjudicate the case 
based on the evidence of record. See 38 C.F.R. § 3.655; 38 
U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO has 
met the requirements of the VCAA, and there would be no 
benefit in further developing the appellant's appeal. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2).  Therefore, adjudication without referral to 
the RO for further consideration of the claims under the VCAA 
poses no prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. at 394; VAOPGCPREC 16-92.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

1.  Service connection for residuals of excised lip mucocele 
and left preauricular sebaceous cyst.

Factual background

The veteran's service medical records reflect that in April 
1986, he had biopsy of a soft swelling of the left lip 
mucosa.  A mucocele was diagnosed.  In September 1986, he was 
seen for a three-month history of a mole beneath the nose 
over the upper lip diagnosed as a benign keratoma/condyloma 
that was subsequently excised.  The appellant underwent 
excision of a sebaceous cyst of the left preauricular area in 
January 1989.  On examination in February 1989 for discharge 
from service, history of sebaceous cyst removal without 
recurrence was noted.  An identifying mark was noted to be a 
2 1/2 centimeter cyst "presure cerusor."  

A claim was received in January 2000 for conditions that 
included service connection for residuals of excised lip 
mucocele and excised left preauricular sebaceous cyst.  VA 
outpatient clinical records dated in 1993 and 1998 were 
associated with the record wherein the appellant reported a 
history of the inservice surgical procedures.  The record 
reflects that although a history of excised lip mucocele and 
left preauricular sebaceous cyst was reported in VA 
outpatient data, the Board was of the opinion that a current 
VA compensation examination was indicated to definitively 
establish whether or not there were any residuals.  However, 
the veteran failed to report for examination and no good 
cause was given for his failure to appear.  Therefore, in 
view of the fact that he appears to be unwilling to report 
for VA examination to more clearly delineate whether or not 
he currently has any residuals or symptoms of the excisions 
in service, the Board can only find at this time that he has 
no current disability for which service connection may be 
granted.  In this regard, the Board points out that service 
connection requires a finding of a current disability that is 
related to an injury or disease incurred in service. 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the 
absence of evidence of the claimed disability, the weight of 
the evidence is against the claim. See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. at 143.  Consequently, service connection for residuals 
of excised lip mucocele and excised left preauricular 
sebaceous cyst must be denied. 38 U.S.C.A. § 5107(b).

2.  Service connection for an acquired psychiatric disorder.

The veteran asserts that he now has an acquired psychiatric 
disorder, claimed as a psychosis, that is of service onset.  

The service medical records do indeed show that the appellant 
received extensive mental health evaluation and counseling on 
a number of occasions between 1986 and 1987 after a 
precipitous drop in job performance.  In January 1986, it was 
determined that he had no psychiatric disease.  Subsequent 
clinical reports reflect diagnoses of rule out personality 
disorder, and, primarily, schizotypal personality for which 
he was permanently decertified from the performance of his 
electrician's duties.  On service discharge examination 
report dated in February 1989, it was recorded that he was 
being administratively separated secondary to failure to 
upgrade.  His psychiatric status was evaluated as normal.  
The veteran denied any and all psychiatric complaints or 
symptoms.

The post service record contains a medical report from Y. K. 
Prasad, M.D., dated in March 2006 stating that upon review of 
the veteran's military records, it appeared that his first 
year of service was satisfactory, if not outstanding, but 
that subsequently, the records indicated poor performance and 
a schizophrenic diagnosis that led to a slightly early 
discharge.  The physician stated that the veteran had been 
under his care for a year, and carried a diagnosis of 
schizoaffective disorder, bipolar type.  

Legal analysis

The record reflects that although the appellant's private 
physician appears to indicate that the current diagnosis of 
schizoaffective disorder, bipolar relates back to psychiatric 
diagnoses during active duty, the Board does not concur in 
this assessment.  The service medical records clearly show 
that the veteran was given diagnoses comporting with a 
personality disorder for which he was ultimately released 
from active duty.  A personality disorder is not a condition 
within the meaning of disability for the purpose of awarding 
service connection. 38 C.F.R. § 3.303(c); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Moreover, evidence 
relating to a psychosis does not allow for a presumption that 
one was incurred in service because there is no showing that 
it was diagnosed within one year of discharge from active 
duty. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

The record reflects that the veteran has never had a VA 
examination for compensation purposes.  In view of such, and 
pursuant to the Board's October 2005 remand, the RO scheduled 
him for a psychiatric examination.  This was to ascertain the 
most correct diagnosis and etiology, and to corroborate 
whether or not current psychiatric disability could be 
related to service.  As noted above, however, the appellant 
did not report for examination in this regard in December 
2006 or January 2007.  Therefore, the Board does not have the 
requisite information to properly adjudicate the claim of 
service connection for an acquired psychiatric disorder.  
Service connection may not be granted based on resort to 
speculation or remote possibility. See 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The Board is prohibited 
from making conclusions based on its own medical judgment. 
See Colvin v. Derwinski, 1 Vet.App. 171 (1991)).  Although 
Dr. P.'s report appears to indicate that the appellant had 
schizophrenia diagnosis in service, this is contradicted by 
the service medical records that clearly reflect no more than 
a personality disorder.  Dr. P's report therefore lacks 
probative value.  Testimony and statements provided by the 
veteran attesting to the onset of an acquired psychiatric 
disorder in service is not competent because as a layperson 
without medical training and expertise, he is not competent 
to provide an opinion on this matter. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Under the circumstances, the Board thus finds 
that an acquired psychiatric disorder cannot be directly or 
presumptively attributed to service. See 38 U.S.C.A. §§ 1110, 
1131, (West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309 
(2006).  

As indicated above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination.  There remains no known avenue 
for securing additional evidence in support of his claims.  
The Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is not always a one-way street.  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of evidence necessary in establishing 
entitlement to benefits. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Kowalski v. Nicholson, No. 02-1284 
(Jun. 8 2005).  The Court has held that it is incumbent upon 
the veteran to submit to VA examination if he is applying for 
compensation.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), 
citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
both cases, the preponderance of the evidence is against the 
claims, and service connection is denied.


ORDER

Service connection for residuals of excised lip mucocele is 
denied.

Service connection for residuals of excised left preauricular 
sebaceous cyst is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


